Exhibit 10.1

AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDMENT dated as of September 3, 2013 (this “Amendment”) to the AMENDED AND
RESTATED EMPLOYMENT AGREEMENT dated as of January 1, 2012 as subsequently
amended (the “Employment Agreement”) by and between Chindex International, Inc.,
a Delaware corporation (the “Company”), and Robert C. Low (“Employee”).
Capitalized terms used but not defined in this Amendment will have the same
meaning as in the Employment Agreement.

WHEREAS, the Company and Employee have entered into the Employment Agreement,
and, effective commencing on the date hereof, desire to amend the Employment
Agreement in the following respects;

NOW, THEREFORE, the parties agree to amend the Employment Agreement as follows:

1. Section 1 of the Employment Agreement is hereby amended by deleting “third
anniversary” and replacing it with “fourth anniversary” so as to extend the term
of the Employment Agreement to January 1, 2016.

2. Except as provided above, the Employment Agreement shall remain in full force
and effect.

3. This Amendment may be executed in two or more counterparts, each of which
will constitute an original, and all of which together will constitute one and
the same.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

/s/ Robert C. Low

Robert C. Low

CHINDEX INTERNATIONAL, INC.

By: /s/ Lawrence Pemble

Name:

  Lawrence Pemble

Title:

  Chief Operating Officer